211 Ga. 806 (1955)
89 S.E.2d 163
CAIN et al.
v.
PHILLIPS.
19031.
Supreme Court of Georgia.
Argued July 12, 1955.
Decided September 12, 1955.
*807 Oliver, Davis & Maner, for plaintiffs in error.
Frank O. Downing, contra.
*808 HAWKINS, Justice.
1. A demurrer to a petition, or motion to dismiss in the nature of a demurrer, does not, without more, cover the petition after it has been amended in material respects, but in such case the demurrer or motion to dismiss should be renewed if it is still relied on. Livingston v. Barnett, 193 Ga. 640 (19 S.E.2d 385); Hughes v. Purcell, 198 Ga. 666 (32 S.E.2d 392).
2. Where, as here, a petition, to which a demurrer or motion to dismiss in the nature of a demurrer has been filed, is thereafter amended in material respects, and such demurrer or motion is not renewed to the petition as thus amended, such demurrer or motion to dismiss becomes extinct or nugatory (Holliday v. Pope, 205 Ga. 301, 308, 53 S.E.2d 350), and an exception to the overruling thereof presents no question for decision by this court. Howard v. Lee, 208 Ga. 735 (69 S.E.2d 263); Hendrix v. Pirkle, 208 Ga. 751 (69 S.E.2d 267). Accordingly, the exceptions to the rulings on demurrers or motions to dismiss do not present any question for decision, and the judgment of the trial court must be
Affirmed. All the Justices concur.